Exhibit 10.9

 

EMPLOYEE RESTRICTED STOCK AGREEMENT

 

THIS EMPLOYEE RESTRICTED STOCK AGREEMENT (the “Agreement”) is made and entered
effective the        day of                  , 200    , by and between PETROHAWK
ENERGY CORPORATION, a Delaware corporation (the “Company”),
and                                  (the “Employee”).

 

WHEREAS, to carry out the purposes of the Company’s AMENDED AND RESTATED 2004
EMPLOYEE INCENTIVE PLAN, as amended (the “Plan”), the Company desires to issue
shares of the common stock of the Company to the Employee pursuant to the terms
of this Agreement and the Plan (“Restricted Stock”).

 

NOW THEREFORE, in consideration of the mutual agreements and other matters set
forth herein and in the Plan, the Company and the Employee hereby agree as
follows:

 

1.                                       Grant.  The Company hereby grants to
the Employee                                  (               ) shares of
Restricted Stock (the “Shares”) on the terms and conditions set forth herein and
in the Plan, which Plan is incorporated herein by reference.

 

2.                                       Vesting.

 

(a)                                  The legal ownership of the Shares shall
vest on                             , 200     provided that the Employee is an
employee of the Company on such date and has served as an employee of the
Company for the entire                            period preceding such date.

 

(b)                                 Upon the Employee’s termination as an
employee of the Company, any Shares which are not vested shall be forfeited and
returned to the Company, except that:

 

 

(i)                                     If the Employee’s service with the
Company terminates by reason of Disability, legal ownership of the Shares shall
fully vest as of the date of such termination.  For purposes hereof, the term
Disability shall mean a physical or mental infirmity which impairs the
Employee’s ability to substantially perform his or her duties for a period of
one hundred eighty (180) consecutive days.

 

(ii)                                  If the Employee dies while employed with
the Company, the Shares shall fully vest on the date of death.

 

3.                                       Beneficial Ownership.  Unless and until
the Shares are forfeited to the Company or transferred by the Employee (in
accordance with this Agreement and applicable law), the Employee shall have
beneficial ownership of the Shares, including the right to receive dividends and
the right to vote the Shares.

 

--------------------------------------------------------------------------------


 

4.                                       Stock Certificates.

 

(a)                                  A certificate representing the Shares shall
be registered in the name of the Employee. Until the expiration of the period of
time during which the Shares remain subject to the restrictions or vesting set
forth in this Agreement (“Restriction Period”), the certificate representing the
Shares shall be held in escrow by the Company for the account of the Employee.

 

(b)                                 Each stock certificate issued in the name of
the Employee pursuant to this Agreement shall bear the following restrictive
legend:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS CONTAINED
IN AN EMPLOYEE RESTRICTED STOCK AGREEMENT DATED AS
OF                              , 200     BY AND BETWEEN PETROHAWK ENERGY
CORPORATION AND                                   . A COPY OF WHICH IS ON FILE
AT THE OFFICE OF THE CORPORATION’S SECRETARY.

 

5.                                       Transfer Restrictions.  Except as
approved by the Company, the Shares shall not be transferable or assignable by
the Employee other than by will or the laws of descent and distribution or
pursuant to a qualified domestic relations order as defined by Section 414(p) of
the Internal Revenue Code of 1986, as amended (the “Code”).  No transfer by
will, trust, or by the laws of descent and distribution shall be effective to
bind the Company unless the Board of Directors of the Company (the “Board”), the
Compensation Committee of the Board or other such committee as the Board shall
appoint to administer the Plan as permitted by the Plan (collectively herein the
“Committee”) has been furnished with a copy of the deceased Employee’s
enforceable will, trust or such other evidence as the Committee deems necessary
to establish the validity of the transfer. Any attempted transfer in violation
of this provision shall be void and ineffective.

 

6.                                       Vesting Restrictions.   Except as
provided under the terms of the Plan and in paragraph 2(b), the Shares will vest
only during Employee’s lifetime while Employee remains an employee of the
Company.

 

7.                                       Withholding of Tax.  To the extent that
the granting of the Shares or the lapse of restrictions applicable to such
Shares results in compensation income to the Employee for federal or state
income tax purposes, the Employee shall pay to the Company (in cash or to the
extent permitted by the Committee, shares of common stock of the Company held by
the Employee whose value is equal to the amount of the Employee’s tax
withholding liability as determined by the Committee) any federal, state or
local taxes of any kind required by law to be withheld, if any, with respect to
the Shares.  The Company, to the extent permitted by law, has the right to
deduct from any payment of any kind otherwise due to the Employee from the
Company any federal, state or local taxes of any kind required by law to be
withheld with respect to the Shares.

 

2

--------------------------------------------------------------------------------


 

The Company is further authorized in its discretion to satisfy any such
withholding requirement out of shares of Restricted Stock of the Employee held
by the Company.

 

8.                                       Securities Law.  The Employee agrees
that the Shares will not be sold or otherwise disposed of in any manner which
would constitute a violation of any applicable securities laws, whether federal
or state. The Employee also agrees (i) that the certificates representing the
Shares may bear such legend or legends as the Committee deems appropriate in
order to assure compliance with applicable securities laws, and (ii) that the
Company may refuse to register the transfer of such Shares on the stock transfer
records of the Company if such proposed transfer would, in the opinion of
counsel satisfactory to the Company, constitute a violation of any applicable
securities laws and (iii) that the Company may give related instructions to its
transfer agent, if any, to stop registration of the transfer of the Shares.

 

9.                                       No Rights to Continued Employment. 
Nothing contained in this Agreement shall confer upon the Employee the right to
continue as an employee of the Company.

 

10.                                 Representations and Warranties of Employee. 
The Employee represents and warrants to the Company as follows:

 

(a)                                  The Employee has received a copy of the
Plan and has read and understands the terms of the Plan and this Agreement, and
agrees to be bound by their terms and conditions.  The Employee acknowledges
that there may be adverse tax consequences upon the vesting of the Shares or
disposition of the Shares once vested, and that the Employee should consult a
tax adviser prior to such time.

 

(b)                                 The Employee agrees to sign such additional
documentation as may reasonably required from time to time by the Company in
connection with this Agreement.

 

11.                                 Binding Effect.  This Agreement shall be
binding upon and inure to the benefit of any successors to the Company and all
persons lawfully claiming under the Employee.

 

12.                                 Governing Laws.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware.

 

13.                                 Modification.  This Agreement may not be
modified except in writing signed by the parties hereto or their respective
successors and permitted assigns.

 

14.                                 Headings.  The headings of paragraphs in
this Agreement are for convenience of reference only, do not constitute a part
of this Agreement, and shall not be deemed to limit or alter any of the
provisions of this Agreement.

 

15.                                 Defined Terms. Except as otherwise provided
in this Agreement, or unless the context clearly indicates otherwise,
capitalized terms used but not defined in this Agreement have the definitions as
provided in the Plan.  In the event of a conflict or inconsistency between

 

3

--------------------------------------------------------------------------------


 

the discretionary terms and provisions of the Plan and the provisions of this
Agreement, this Agreement shall govern and control.

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.

 

 

 

PETROHAWK ENERGY CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

 

 

Print Name:

 

 

 

4

--------------------------------------------------------------------------------